Appeal by the defendant from a judgment of the Supreme Court, Queens County (Groh, J.), rendered September 22, 1983, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Brennan, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Upon observing the ammunition in the front seat of the car, after the car was lawfully stopped, the police were justified in removing and frisking the occupants and conducting a search of the accessible areas of the car’s interior (see, Michigan v Long, 463 US 1032; People v Kramer, 132 AD2d 572). Thus, the hearing court properly denied suppression of the contraband.
The defendant’s sentence was neither harsh nor excessive given his past history of criminal conduct (see, People v Suitte, 90 AD2d 80).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Rubin, Sullivan and Rosenblatt, JJ., concur.